           Case 1:19-cr-00286-ABJ Document 1-1 Filed 08/20/19 Page 1 of 5




 AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT AND ARREST WARRANT

        I, Jamie L. Stranahan, being duly sworn, depose and state as follows:

                                        INTRODUCTION

   1.      I am a Special Agent with the United States Department of Justice, Federal Bureau of

Investigation (“FBI”). As such, I am an investigative or law enforcement officer of the United

States within the meaning of Title 18, United States Code, Section 2510 (7). I have been in this

position since July 2014. I am currently assigned to the Washington Field Office (WFO) in

Washington, DC. My responsibilities include conducting or assisting with investigations involving

public corruption, civil rights, fraud, false statements, and other related violations of federal

criminal law. I was previously assigned to the Miami Division, in Miramar, Florida where I worked

on the Safe Streets Gang Task Force, investigating violent crime and drug trafficking organizations,

as well as, the Joint Terrorism Task Force (JTTF). I am a graduate of the Federal Bureau of

Investigation’s Training Academy in Quantico, Virginia. My training included instruction on

investigative tools and criminal law, such as the development and identification of probable cause

to support the execution of arrest warrant and/or search warrants. I have become familiar with the

investigative methods and enforcement of federal criminal violations. Based upon this experience, I

have also become well versed in the methodology utilized in criminal conspiracies and activities. I

have authored multiple arrest and search warrant affidavits.




                                                 1
           Case 1:19-cr-00286-ABJ Document 1-1 Filed 08/20/19 Page 2 of 5



   2.      I submit this affidavit in support of a criminal complaint and arrest warrant charging

that, on or about August 13, 2019, the defendant, Jacob Cooper (“COOPER”), did unlawfully,

knowingly, and intentionally transmitted in interstate or foreign commerce a communication

containing a threat to injure another, located inside the District of Columbia and elsewhere, in

violation of Title 18, United States Code, Section 875(c).

   3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended to

show merely that there is sufficient probable cause for the requested warrant, and does not set forth

all of my knowledge about this matter.

                                        PROBABLE CAUSE

   4.      http://iFunny.co is a website where individuals are permitted to post photos, videos, and

discussion topics and other users are permitted to comment on those posts and add their own posts

to these discussion threads.1

   5.      On or about August 13, 2019, an individual using the username “Victorian” republished

a post on https://ifunny.co (“iFunny”) in which another individual, using the username

“JustSomeLeftist” wrote “God ive been screen shotting these crazy assholes accounts for evidence

for 2 years now. I wasnt sure if the FBI took this stuff seriously but now seeing as they do take it

seriously I think its about time I start filing reports with picture evidence ive had.”

   6.      The post resulted in multiple comments, one of which was made on August 13, 2019

from an individual using the username “Jacco.” The user “Jacco” tagged “Justsomeleftist” in a

comment and stated, “make sure you tell them about how I plan to shoot up a planned parenthood

facility in Washington D.C., on August 19th at 3pm.”


                                                    2
               Case 1:19-cr-00286-ABJ Document 1-1 Filed 08/20/19 Page 3 of 5



      7.       User “Victorian” transmitted a screenshot of this post to law enforcement.

      8.       A review by investigators of the account for “Jacco,” http://ifunny.co/user/Jacco,

revealed a separate post republished by “Jacco” approximately two hours prior on August 13, 2019,

which contained the text “If you are a member of the FBI, CIA, whatever, and are on my profile I

will trace your IP address and kill you if the opportunity arises. And I am dead serious about this.

I’ll do it with ricin, a bomb, or .308. Whatever it takes, then end result will be the same. I am

serious about this. If I am personally contacted by any federal agents, I will do this. I will kill you.

Again, I am serious. Sic semper tyrannis.”

      9.       During the review by investigators of http://ifunny.co/user/Jacco, investigators also

located a comment by the individual using the username “Jacco,” made on or about July 29, 2019,

in which “Jacco” was responding to an inquiry by another user asking if he had an Xbox. In this

comment thread, “Jacco” wrote, “don’t feel like playing atm but add my gt it’s Non Toxic Paint.”

Based on my training and experience, I know that “gt” refers to an Xbox Gamer tag, which people

use as their screennames for playing Xbox gaming consoles connected to the Internet. I therefore

believe that the user of the iFunny.co account “Jacco” also uses a Microsoft Xbox username “Non

Toxic Paint.”

      10.      According to records obtained by investigators from Microsoft Corporation, COOPER

is listed as the subscriber for the Xbox Gamer tag “Non Toxic Paint.” The account was created on

December 25, 2014.

      11.      During the review of the “Jacco” account at http://ifunny.co/user/Jacco, investigators

also located a post by “Jacco,” made on or about July 15, 2019, in which “Jacco” posted, “birthday

time.” There were numerous comments made in response to the post in which users were wishing


1
    iFunny.co is essentially a web based communication platform
                                                            3 similar to the popular website “Reddit.”
           Case 1:19-cr-00286-ABJ Document 1-1 Filed 08/20/19 Page 4 of 5



“Jacco” a Happy Birthday. Based on open source records obtained through Thomson Reuters

CLEAR and Lexis Nexus Accurint, as well as records obtained through the Kentucky Department

of Motor Vehicles (“DMV”), you affiant knows that COOPER’s date of birth is July 15, 1990.

   12.     Your affiant therefor believes that COOPER is the individual posting threatening

messages on iFunny.co under the username “Jacco.”

   13.     Investigators also obtained a list of internet protocol (“IP”) addresses from iFunny

which identified the IP addresses utilized by the user of “Jacco” to log into the “Jacco” account.

Based on the logs provided by iFunny, investigators were able to determine that the user of the

“Jacco” account utilized IP address 69.166.173.40 to access the account between at least August

12, 2019 and August 15, 2019.

   14.     Investigators learned that IP address 69.166.173.40 is serviced by the internet service

provider (“ISP”) Clarksville Department of Electricity (CDE) Lightband.

   15.     Based on records obtained from CDE Lightband, only one customer was assigned IP

address 69.166.173.40 between August 12, 2019 and August 15, 2019. CDE Lightband identified

that customer as COOPER and identified 2833 COBALT DRIVE APT 3E, CLARKSVILLE, MD

37040 as the address associated with the IP address used during this period.

   16.     Investigators   conducted   surveillance   at   2833   COBALT       DRIVE   APT    3E,

CLARKSVILLE, MD 37040 on August 19, 2019. During surveillance, investigators observed a

person matching COOPER's description and appearance arriving at the residence at 4:00 p.m.

accompanied by another male. The two were dropped off by a female driving a newer model blue

Hyundai Sonata. Both males were seen entering 2833 COBALT DRIVE APT 3E,

CLARKSVILLE, MD 37040. The female subsequently departed the area.

                                             CONCLUSION
                                               4
          Case 1:19-cr-00286-ABJ Document 1-1 Filed 08/20/19 Page 5 of 5




   17.    Based upon the foregoing, I submit there is probable cause to believe that, on or about

August 13, the defendant, Jacob Cooper (“COOPER”), did unlawfully, knowingly, and

intentionally transmitted in interstate or foreign commerce a communication containing a threat to

injure another, in the District of Columbia, in violation of Title 18, United States Code, Section

875(c).



                                     Special Agent Jamie L. Stranahan
                                     Federal Bureau of Investigation

Sworn and subscribed to before me the      day of August, 2019.



The Honorable
United States Magistrate Judge




                                               5
